DETAILED ACTION
This office action is in response to Applicant’s communication of 09/28/2020. 
Claims 1-20 are pending and are subject to election/restrictions as stated below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14 are drawn to using picture code, e.g. barcode or QR-code, being displayed on the M-device, classified in G06Q 20/3274. Furthermore the claims are generally directed to multi-dimensional coding, classified in G06K 19/06037.
II.	Claims 15-20 are drawn to using picture code, e.g., barcode or QR code, being displayed on the device classified in G06Q 20/3274. Furthermore, the claim limitations are more directed to using camera to capture moving images with shutter speed calibration, classified in G03B 7/003, H04N 5/2329, H04N 5/2353.

The inventions are distinct, each from the other because of the following reasons: 		

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as displaying the barcode and the process of combining the barcode in from different portions based on the frame sets.  Subcombination II has separate utility such as presenting the QR code and the video or image capturing aspects (with shutter speed calibration) of the presented barcode.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant selects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separable status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries.)
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Mr. Camron Baghery, Registration No. 76, 875, on 05/05/2022, a provisional election was made without traverse to prosecute the invention of set I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office Action. Claims 15-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 2, 9, 3, 10, 5, 12, 6, 13, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2012/0188442 A1) in view of Chen (US 2016/0203468 A1).
The independent claims 1 and 7 are disclosed as follows. The concept is being directed to using interlaced pattern on video display to present a matrix, or QR code. The presented code is then captured via a POS device to complete the transaction.
Kennedy discloses: 282018-0014 the at least one processor being programmed to control the electronic display to display an adjustable table with an adjustable, persistent frame of reference, the adjustable table and adjustable frame of reference comprising: A payment processing system, comprising: a processor that executes computer-executable instructions stored in a memory, which causes the processor to: determine a cardinality and a frame rate (Kennedy, Par. [0016] & Fig. 4A & Par. [0040] & see at least [0041] “ The video segment for the commercial provided by the set top box 401A to the television 402A is an interlaced video segment that comprises multiple frames, each frame including two fields. The first field contains the odd lines for the respective frame and the second line contains the even. The television displays fifty fields per second for a frame rate of twenty-five frames per second.  Additionally, the set top box interlaced a QR code into the interlaced video segment according to an interlacing pattern. ”) The concept of the cited portion described using interlaced frame sets with certain number of frames and frame rate to convey matrix codes (i.e., QR code). The QR code comes with a screen display comes with a pre-determined frames and frame rate ;
 transmit a first electronic instruction to a mobile device, which causes the mobile device to: generate a set of interlaced frames having the determined cardinality, wherein the set of interlaced frames respectively correspond to a set of portions of an electronic quick response (QR) code, such that different frames from the set of interlaced frames depict different portions from the set of portions of the electronic QR code (Kennedy, Fig. 2 & Par. [0033] & see at least Par. [0041] “. . . . As specified by the interlacing pattern, the set top box divided the QR code into a number of portions and included the portions in fields of the interlaced video segment in sequences that repeat continuously throughout the automobile commercial after the visual appearance of a QR code indicator 407B (as seen in FIG. 4B), which the set top box also inserted in the interlaced video segment.”) selected interlaced pattern correspond to portions of the matrix code , 
and sequentially render, at the determined frame rate, the set of interlaced frames on an electronic display of the mobile device, such that one portion from the set of portions of the electronic QR code is depicted on the electronic display at a time (see at least Par. [0017] “. . . The electronic device may also obtain one or more matrix codes (such as QR codes) to divide into portions and interlace with the interlaced video segment. The electronic device may receive the matrix code to interlace with the interlace video segment, retrieve the matrix code from a storage medium, and so on. Then, the electronic device may generate a modified interlaced video segment by including at least a first portion in a first field but not a second field of a first frame, a second portion in a second field of a second frame but not a first field of the second frame, and so on such that all of the portions of the matrix code are included in at least a portion of the modified interlaced video segment. Subsequently, the electronic device may transmit the modified interlaced video segment to one or more display devices for display . . .” ; 
Kennedy does not disclose the following; however, Chen teaches:
and transmit a second electronic instruction to a point-of-sale device, which causes the point-of-sale device to reconfigure scanner settings of the point-of-sale device, and enables the point-of-sale device to capture the set of interlaced frames sequentially rendered on the electronic display of the mobile device based on the determined cardinality and the determined frame rate (Chen, Par. [0104] & see at least Par. [0020] “. . . it just needs a display, which is usually the consumer's mobile phone screen, to display the OR code, and a OR code scanner, which can be QR code scanner of cash register or a camera of merchant's mobile phone, to scan the QR code which is displayed on the consumer's mobile phone screen.” & see at least Par. [0105] “. . . The merchant 14 comprises a scanner 16. The scanner 16 can be a OR code scanner, a barcode scanner, an SKU scanner, a camera controlled by image recognition software or any other type of image code scanner. The scanner 16 can be used to scan the image payment code 17 . . .”) the cited portions disclose that the issuer transmits the authentication data to the POS to enable the POS to scan the matrix code on the user device. 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of enabling the POS device to capture the constructed QR code by Chen with the invention of displaying QR code using interlaced frame  sets disclosed by Kennedy to better allow transaction with payment by an image code such as QR code (abstract).
Dependent claims 2 and 9 are disclosed by Kennedy in view of Chen: the payment processing system and computer-implemented method. However, Kennedy discloses: wherein the computer-executable instructions are further executable to cause the processor to: receive from the point-of-sale device the set of interlaced frames (Kennedy, see at least Par. [0028] “. . . . The matrix code interlacing pattern may also specify a number of times to repeat the sequence in the modified interlaced video segment, which may or may not include insertion of separate synchwords to identify the initial frame of each repetition of the sequence. Based on the matrix code interlaced video segment, the matrix code reader device may be able to identify exactly where particular portions of a matrix code are located in the particular fields of particular frames of a modified interlaced video segment in time and/or position with reference to the initial frame indicated by the identified synchword. Thus, the matrix code reader device may be able to identify and extract the portions of the matrix code from the modified interlaced video segment without having to analyze each portion of each frame and determine respective positions in the matrix code of particular identified portions.) The cited portion discloses how the matrix code reader can capture the matrix code on set of interlaced frames.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of receiving interlaced frame as disclosed by Kennedy with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better present a modified QR code on the interlaced frames on a device’s display (abstract).
Dependent claims 3 and 10 are disclosed by Kennedy in view of Chen: the payment processing system and computer-implemented method; wherein the computer-executable instructions are further executable to cause the processor to: construct an entirety of the electronic QR code based on the set of interlaced frames (Kennedy, Par. [0037] & Par. [0038]) The QR code is reconstructed. However, Chen discloses: and identify payment information corresponding to the electronic QR code (Chen, see at least par. [0024 “. . . The mobile payment application generates an image payment code comprising the authorization request. Said image payment code can be a OR code. The merchant scans the OR code displayed on consumer's mobile device.”) .  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of identifying payment information as disclosed by Chen with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better present a modified QR code on the interlaced frames on a device’s display (abstract).
Dependent claims 5 and 12 are disclosed by Kennedy in view of Chen: the payment processing system and computer-implemented method; However, Chen teaches: transmit the payment information corresponding to the electronic QR code to a transaction settlement system for settlement (Chen, Fig. 3 & par. [0131]) cited portion discloses payment settlement.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of transmitting the payment information for transaction settlement as disclosed by Chen with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better present a modified QR code on the interlaced frames on a device’s display (abstract).
Dependent claims 6 and 13 are disclosed by Kennedy in view of Chen: wherein sequentially rendering the set of interlaced frames on the electronic display prevents an attacking device from capturing an entirety of the electronic QR code in a captured image of the electronic display (Kennedy, see at least par. [0028] “Based on the matrix code interlaced video segment, the matrix code reader device may be able to identify exactly where particular portions of a matrix code are located in the particular fields of particular frames of a modified interlaced video segment in time and/or position with reference to the initial frame indicated by the identified synchword. Thus, the matrix code reader device may be able to identify and extract the portions of the matrix code from the modified interlaced video segment without having to analyze each portion of each frame and determine respective positions in the matrix code of particular identified portions.”) The synchword eliminated the need to capture the entirety of the electronic QR code, only the portion with the synchword is needed.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of preventing an attacking device from capturing an entirety of the electronic QR code in a captured image of the electronic display as disclosed by Kennedy with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better present a modified QR code on the interlaced frames on a device’s display (abstract).
Dependent claims 7 and 14 are disclosed by Kennedy in view of Chen: wherein sequentially rendering the set of interlaced frames on the electronic display causes an entirety of the electronic QR code to be visually perceptible to a user of the mobile device (Kennedy, see at least par. [0006] “As part of interlacing the matrix code portions with the interlaced video segment, the electronic device may add one or more indicators to the interlaced video segment to indicate the presence of the matrix code and/or information about the matrix code that is present (such as reference points related to the matrix code, boundaries of the matrix code, functions related to the matrix code, and so on).”) .  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature causing an entirety of the electronic QR code to be visually perceptible to a user of the mobile device as disclosed by Kennedy with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better present a modified QR code on the interlaced frames on a device’s display (abstract).
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2012/0188442 A1) in view of Chen (US 2016/0203468 A1) in further view of Van Gorp et al. (US 2016/0104310 A1).
Dependent claims 4 and 11 are disclosed by Kennedy in view of Chen: the payment processing system of claim 3; however, Van Gorp teaches: wherein the processor constructs the entirety of the electronic QR code by superimposing the set of interlaced frames on top of each other (Van Gorp, par. [0059]) the cited portion discloses superimposing frames technique to construct a viewable code.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of constructing the entirety of the electronic QR code as disclosed by Van Gorp with the invention of displaying QR code using interlaced frame  sets  on the device’s display as taught by Kennedy in view of Chen to better generate a plurality of fames that render at least one human-readable element perceptible to human view during display of the plurality of frames via the display (abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695